Citation Nr: 9905573	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-28 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of both feet.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).

3.  Entitlement to service connection for chronic urinary 
tract infections (UTIs). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel





INTRODUCTION

The appellant had active service in the Army from February 
1976 to March 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida which, 
in part, denied service connection for frostbite residuals of 
both feet, bilateral carpal tunnel syndrome (CTS) and urinary 
tract infections (UTIs).

The Board notes that the appellant's representative submitted 
an informal hearing presentation, dated in October 1998, in 
which claims for an increased evaluation for the appellant's 
service-connected hypertension and an earlier effective date 
for the assignment of a 60 percent evaluation for the 
service-connected low back disability were presented.  These 
claims are referred to the RO for appropriate action as they 
are no properly on appeal.


FINDINGS OF FACT

1.  The evidence does not establish that the appellant 
currently has any disability of either foot related to 
frostbite.  The appellant has submitted no evidence showing 
continuing frostbite-related pathology of either foot that is 
proximately due to service.

2.  The evidence does not establish that the appellant 
currently has any disability of either upper extremity 
related to CTS or cubital tunnel syndrome.  The appellant has 
submitted no evidence showing continuing neurologic pathology 
of either forearm, wrist or hand that is proximately due to 
service.

3.  The evidence does not establish that the appellant 
currently has any UTI or that she suffers from chronic UTIs.  
The appellant has submitted no evidence showing continuing 
UTI-related pathology that is proximately due to service.

4.  The appellant has not submitted evidence of plausible 
claims for service connection for residuals of frostbite of 
either foot, for CTS, or for chronic UTIs. 


CONCLUSION OF LAW

The appellant has not submitted evidence of well-grounded 
claims for service connection for residuals of frostbite of 
either foot, or for bilateral CTS, cubital tunnel syndrome or 
for chronic UTIs, and there is no statutory duty to assist in 
the development of these claims.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her service medical records show 
that she sustained frostbite in both of her feet during 
active service.  She maintains that she has continuing 
problems with her feet, including swelling and poor 
circulation and poor temperature regulation in both of her 
feet as a result of exposure to cold during service.  The 
appellant further contends that she suffers from pain, 
swelling and difficulty moving her wrists due to a medical 
condition that started in service.  She also contends that 
she currently suffers from chronic UTIs that had their onset 
in service.  She argues that the UTIs occurred because she 
had to hold her urine for long periods while on duty and 
because she received improper diagnoses and treatment in 
service.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has said that the statutory "duty 
to assist" under 38 U.S.C.A. § 5107(a) (West 1991) generally 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A claim for 
service connection must be accompanied by evidence 
establishing that the veteran currently has the claimed 
disability.  See Chelte v. Brown, 10 Vet. App. 268 (1997); 
Rabideau v. Derwinski, 2 Vet .App. 141 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there can 
be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).


I.  Frostbite claim.

Review of the service medical records reveals that the 
appellant was referred to a podiatrist in January 1992 for 
what was described as possible frostbite of both feet.  
Examination of the appellant's feet by a podiatrist 
demonstrated that her vascular status was intact for each toe 
on both feet; that she had decreased sensation to sharp/dull 
in the distal tip of each toe on both feet; that the 
capillary filling test was less than or equal to three 
seconds for all toes; and that there was no soft tissue 
damage.  The clinical assessment was status post frostbite 
injury without nerve damage.  

The appellant was subsequently seen in November 1992 to have 
warts removed from her feet.  However, the appellant was not 
noted to have voiced any complaints concerning numbness and 
tingling or any other frostbite symptoms in either foot.  The 
appellant underwent additional plantar wart removal from both 
feet in October 1994, and again, she made no complaints of 
numbness or tingling or any other frostbite symptomatology in 
either foot.  The appellant underwent a separation 
examination in October 1995 and indicated a history of foot 
problems.  However, on physical examination she apparently 
voiced no complaints of numbness or tingling and no clinical 
findings pertinent to frostbite of the feet or residuals 
thereof were made; it was simply noted that she had provided 
a history of such frostbite.  

The appellant's representative indicated during a January 
1998 DRO Conference held in lieu of a personal hearing at the 
RO that the appellant had received private medical treatment 
for frostbite symptoms in her feet since she had been 
discharged from service in March 1996.  The appellant was 
subsequently informed by letter from the RO in that same 
month that she could submit evidence of pertinent treatment 
at any time.  No such documents have been submitted.

The appellant underwent a VA medical examination of her skin 
in April 1996.  Her history of frostbite was noted and she 
said that her feet stay cold.  On physical examination, there 
were no active lesions of the feet.  The feet were slightly 
cool to palpation, but no cyanosis was noted.  Positive good 
pulses and good capillary filling were demonstrated.  The 
examiner rendered a diagnosis of history of frostbite with no 
evidence of sequelae presently.  The appellant's feet were 
also examined by a Doctor of Podiatric Medicine (DPM) in 
April 1996.  The appellant complained of periodic numbness in 
both feet.  On physical examination, the evaluation of 
appellant's foot vascular status resulted in findings of 
intact and regular pedal pulses with no edema or abnormality 
noted.  Neurologic testing demonstrated intact motor and 
sensory testing and intact deep tendon reflexes that were 
normal and symmetrical.  Dermatological examination revealed 
intact well-hydrated skin.  Musculoskeletal examination 
revealed no effusions or bony abnormalities.  The examining 
podiatrist diagnosed no abnormalities of the lower 
extremities and stated that there appeared to be no residual 
deformity or symptoms present that are usually found in 
frostbite patients.  The report from a VA general medical 
examination conducted in May 1996 indicates that the 
appellant denied any problem with her feet presently.

The appellant underwent a VA neurologic examination in 
September 1996.  The examiner stated that the appellant 
demonstrated grossly intact sensory testing, including 
pinprick, light touch, proprioception and vibration, in all 
extremities.

The medical evidence of record indicates that the appellant 
apparently sustained some type of cold exposure of both feet 
that resolved without any complications or residuals. 
Frostbite was never medically confirmed while she was in 
service and no foot abnormality as a result of cold exposure 
has been medically demonstrated since service.  The appellant 
has not provided any medical evidence, except her written 
statements to establish that she suffers from residuals of 
frostbite of the feet, but her statements are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, there is no medical evidence which 
indicates that the appellant suffers from any disability of 
either foot that could be attributed to cold exposure and 
such would be required to make the claim plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  (Citation omitted.)  
In the absence of proof of a present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Her claim for service connection for bilateral 
foot frostbite residuals is therefore not plausible, and must 
be dismissed as not well grounded.

II.  CTS claim.

Review of the service medical records indicates that the 
appellant complained of a swollen right wrist in December 
1979; she gave no history of trauma and said it had been sore 
for two days.  Radiographic examination revealed no 
significant bony abnormalities.  The diagnosis was 
tendonitis.  In April 1982, the appellant's left hand was x-
rayed and no significant bony abnormalities were noted.  In 
July 1995, the appellant complained of numbness in both hands 
since May 1995.  She denied any trauma.  The examiner noted 
that her complaints involved the ulnar aspect of the forearm, 
and the ring and little fingers.  On physical examination, 
muscles strength was 5/5 and deep tendon reflexes were 2+.  
The hands demonstrated intact sharpness and dullness testing.  
The Phelan's and Tinel's signs were negative.  The clinical 
assessment was cubital tunnel syndrome.  The appellant 
underwent a separation examination in October 1995.  At the 
time she complained of chronic pain and numbness in her hands 
and her diagnosis of cubital tunnel syndrome was noted.  On 
physical examination, however, her upper extremities were 
described as normal.

In April 1996, the appellant underwent a VA joints 
examination.  The appellant reported that, in the past, when 
she would use her hands a lot that she would develop swelling 
of the hands and wrists, and that she had been diagnosed with 
CTS.  She stated that she did not currently have any swelling 
or complaints about her hands.  On physical examination of 
her upper extremities, her shoulders, elbows and wrists were 
found to be unremarkable.  The appellant demonstrated 
unremarkable Phelan's and Tinel's signs for each wrist and no 
swelling was observed in either wrist.  Range of motion of 
the upper extremities was described as normal and full in all 
planes.  Strength was 5/5 in the upper extremities.  The 
examiner stated that, in his clinical opinion, there was no 
current clinical evidence of CTS.   

The appellant underwent a VA neurological examination in 
September 1996.  She reported some recent numbness and 
pressure-type sensation in her left hand of approximately 
two-weeks duration.  On physical examination, no atrophy of 
any muscle group in the upper extremities was found.  Sensory 
testing, including pinprick, light touch, proprioception and 
vibration, was grossly intact in all extremities.  Reflexes 
were 2+ and symmetric in both upper extremities.

The appellant's representative indicated during a January 
1998 DRO Conference held in lieu of a personal hearing at the 
RO that the appellant had received private medical treatment 
for CTS symptoms since she had been discharged from service 
in March 1996.  The appellant was subsequently informed by 
letter from the RO in that same month that she could submit 
evidence of pertinent treatment at any time.  No such 
documents have been submitted.

Although the appellant asserts that she currently has CTS 
that she incurred during her service, her own statements, 
alone, do not provide a sufficient basis for finding her 
claim to be well grounded.  Lay testimony is not competent to 
prove a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  While the 
appellant was apparently given a diagnosis of CTS in service, 
the Board notes that this diagnosis was rendered on the basis 
of a single examination and that there is no current medical 
evidence, after examination by an orthopedist and a 
neurologist, indicating current symptoms of any such upper 
extremity pathology.  In fact, the examiner in 1996 
specifically indicated that in his opinion, there was no 
evidence of CTS.  She has received no diagnosis of, or 
treatment for CTS after service.  The appellant has not 
submitted any competent medical evidence demonstrating that 
she has any current disability of her forearms, wrists or 
hands that could be associated to her military service.  In 
the absence of competent medical diagnosis of current 
disability attributable to service, the claim is not well-
grounded.

Based on a review of the evidence of record, the Board finds 
that the appellant has failed to provide a competent current 
diagnosis of CTS, or a competent medical opinion that she has 
CTS or the cubital tunnel syndrome that she was diagnosed 
with during her service.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.  Accordingly, her claim must be 
denied as not well-grounded.

III.  UTI claim.  

A claim is not well-grounded where a claimant has not 
submitted any evidence of symptomatology of a chronic disease 
within the presumptive period, continuity of symptomatology 
after service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

Review of the appellant's service medical records indicates 
that yeast were observed in her urine in November 1978; she 
was diagnosed with Neisseria gonorrhea in May 1979; and 
trichomonads were seen in her urine in July 1985.  In 
September 1991, she complained of a vaginal discharge of two-
months duration.  She was diagnosed with a Gardnerella 
vaginalis infection.  In July 1992, she was seen for follow-
up of a menstrual problem.  She was noted to not have any UTI 
symptoms.  A note dated in October 1992 reflects a diagnosis 
of bacterial vaginitis in 1991.  In February 1995, the 
appellant complained of a burning sensation when urinating of 
24-hours duration.  She denied any prior history of kidney 
problems, but complained of dysuria and frequency.  Based on 
these complaints and history she was diagnosed with a UTI and 
prescribed an antibiotic.  Three months later, she again 
complained of dysuria of three-weeks duration, but she denied 
any vaginal discharge.  The clinical assessment was possible 
vulvitis.  Two weeks later, she complained of external 
itching of one-month and stated that she had been treated 
with topical antifungal agents without relief.  She denied 
dysuria, urgency, frequency or discharge.  She also denied 
any rashes.  A note dated May 16, 1995, states that her 
urinalysis was negative for any evidence of UTI.  KOH testing 
was positive for yeast that day and the next.  The assessment 
was Monilia vaginitis.  

In October 1995, the appellant underwent a service separation 
examination; she complained of frequent painful urination; on 
physical examination her genitourinary system was found to be 
negative.  Urinalysis was negative for protein, nitrite and 
leukocyte esterase; microscopic examination showed no 
bacteria or white blood cells.  The appellant was seen one 
week later for complaints of itching before and after her 
menses.  A cervical specimen was taken and found to be 
negative for Chlamydia and gonococci (Neisseria gonorrhea).

After service, the appellant underwent a VA urinalysis in 
April 1996.  The test was negative for protein, nitrite and 
leukocyte esterase; microscopic examination showed no 
bacteria or white blood cells.  The appellant underwent a VA 
general medical examination in May 1996.  She described a 
history of UTI with dysuria which included burning and 
frequency; she was noted to be without symptoms at present.  
The diagnosis rendered stated history of UTI, no treatment 
and no symptoms.  The appellant also underwent a VA 
gynecological examination in May 1996.  The examiner noted 
that the appellant had had a chronic vaginal discharge that 
was treated on several occasions and kept recurring.  She was 
noted to report no genitourinary problems and to have regular 
menses.  She did complain of vaginal discharge.  On physical 
examination, a vaginal discharge was observed; saline slide 
testing of it revealed the presence of Gardnerella.  The 
diagnosis rendered was Gardnerella vaginitis.  (The Board 
notes that the RO has already granted service-connection for 
the appellant's vaginitis, and the rating assigned for that 
disability is not an issue in this appeal).  The appellant 
underwent a VA urinalysis in April 1996.  The test was 
negative for protein, nitrite and leukocyte esterase; 
microscopic examination showed no bacteria or white blood 
cells.

The appellant was also treated in a VA gynecology clinic 
after service.  In April 1996, she sought treatment with 
complaints of a yeast infection and burning on urination.  
She was noted to be in for chronic discharge that had been 
treated on several occasions and that she had some burning.  
Testing revealed Gardnerella.  Two weeks later she was seen 
for follow-up; she stated that she still felt some burning.  
Testing revealed the presence of a small amount of 
Gardnerella; Flagyl was prescribed.  On May 28, 1996, slide 
testing showed that the Gardnerella had cleared.

The appellant's representative indicated during a January 
1998 DRO Conference held in lieu of a personal hearing at the 
RO that the appellant had received private medical treatment 
for UTIs since she had been discharged from service in March 
1996.  The appellant was subsequently informed by letter from 
the RO in that same month that she could submit evidence of 
pertinent treatment at any time.  No such documents have been 
submitted.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991).  In the absence of proof of a present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
evidence in this case shows no evidence of any current UTI 
and denial of the claim is warranted on the basis that the 
claim is not well grounded, as there is no current disability 
due to UTI.  The fact that the appellant was diagnosed on one 
occasion with a UTI, as well as yeast infections, infection 
with gonococci and Trichomonas, and with bacterial vaginitis 
per se, does not establish the presence of a current 
disability due to a UTI in the absence of a qualified medical 
opinion.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  
There is no competent medical evidence of record to establish 
that the single in-service instance of a UTI was other than 
acute and transitory.  She has presented no evidence that any 
UTI is now present, or that any residuals of a UTI are now 
present.  Furthermore, she has not presented any medical 
evidence that all of her current complaints are not caused by 
the service-connected vaginitis.

The appellant has not provided any medical evidence, except 
her opinions contained in her written statements to establish 
that she suffers from any chronic UTIs and her statements are 
not competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, there is no 
medical evidence which indicates that the appellant suffers 
from any disorder other than vaginitis or that there is a 
service relationship, and such would be required to make the 
claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

As previously noted, the Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Citation omitted.)  In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, the 
claims for service connection for frostbite residuals, CTS 
and UTIs must all be denied as not well-grounded.  Where 
there is no medical evidence demonstrating that the claimed 
disorder currently exists, the claim is not well-grounded.  
See Montgomery v. Brown, 4 Vet. App. 343 (1993).  Because the 
appellant's claims are not well-grounded, the VA is under no 
duty to assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its August 1996 rating decision and in its 
January 1998 Supplemental Statement of the Case (SSOC) in 
which the appellant was informed that her current medical 
records were negative for any clinical evidence of any 
current frostbite residuals, CTS or cubital tunnel syndrome, 
or urinary tract infections.  Thus, the Board concludes that 
the notice required in Robinette has been satisfied.  
Moreover, there is no indication that there are any available 
records which would make any of the claims well grounded.  
Further, the appellant has been informed as to what is needed 
to make her claims, but no evidence to that effect has been 
provided.  

As the foregoing explains the need for competent medical 
evidence of current disability, and competent medical 
evidence linking the disability to the appellant's active 
duty service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application for service connection for residuals of 
frostbite, CTS and chronic UTIs.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

Since the appellant has failed to present competent medical 
evidence that she currently suffers from any residuals of 
frostbite, CTS or chronic UTIs, and since she has failed to 
present competent medical evidence that her claims of 
residuals of frostbite, CTS and chronic UTIs are plausible, 
that is, she has failed to present medical evidence that may 
establish a link between the alleged residuals of frostbite, 
CTS and chronic UTIs to service, the claims for service 
connection for residuals of frostbite, CTS and chronic UTIs 
must be denied as not well-grounded.  Dean v. Brown, 8 Vet. 
App. 449 (1995).


ORDER

Well-grounded claims for entitlement to service connection 
for residuals of frostbite of both feet, for carpal tunnel 
syndrome and for chronic urinary tract infections not having 
been submitted, the claims are denied. 




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

